' PEATT, J.
There was enough evidence of employment to take the case to the jury. There is no substantial contradiction that at the first interview between Dodd and Mark the plaintiff stated that he was acting as broker, and should claim a commission if a sale was made. Nor does it appear that any denial was then made of defendants’ obligation to pay commission in that event. The president of defendant says he answered, “No, sir; I have nothing to do with the handling of the steamboat;” but he also testifies that the negotiation at once engaged between one of defendants’ officers and the agent of the purchaser. The fact that defendants paid a commission of $1,000 on the sale to the one of their agents who came into the discussion at this stage cannot affect the plaintiff’s right. It is urged that the final sale was the outcome of a negotiation begun the year previous. At that time defendants offered the vessel for $30,000, and the offer was refused. It is plain defendants considered that negotiation abandoned, for they chartered the vessel to another corporation for the season. So the fact that the sale was for $7,000 more indicates that a new negotiation was undertaken. A vendor, whose offer is refused as too high, does not ordinarily, as a part of the same negotiation, raise his price. It is said the proof does not show that Dodd reported his action to the purchaser. The law presumes without proof that an agent reports to his employer. Story, Ag. §§ 160, 208. So strong is that presumption that knowledge of the agent is notice to the principal.
Judgment affirmed, with costs.
BAENAED, P. J., concurs.